        1   Andrew O. Smith, Esq., SBN 217538
            Michael F. Colbert, Esq., SBN 319539
        2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC                              J S -6
            5901 West Century Boulevard, Suite 1100
        3   Los Angeles, California 90045
            Telephone: (310) 649-5772
        4   Facsimile: (310) 649-5777
            E-mail: aosmith@pettitkohn.com
        5           mcolbert@pettitkohn.com
        6   Attorneys for Defendant
            WALMART INC.
        7

        8                       UNITED STATES DISTRICT COURT
        9                     CENTRAL DISTRICT OF CALIFORNIA
       10
            MAGDA AGUILAR,                           CASE NO.: 2:20-cv-07902 RSWL
       11                                            (SKx)
                               Plaintiff,
       12                                            [PROPOSED] ORDER RE:
            v.                                       STIPULATION REMANDING
       13                                            BACK TO STATE COURT
            WALMART INC. a corporation, and
       14   DOES 1 to 20,                            Courtroom: Courtroom location to be
                                                     noticed- TBD
       15                      Defendants.           District Judge: Ronald S.W. Lew
                                                     Magistrate Judge: Steve Kim
       16                                            Complaint Filed: April 15, 2020
                                                     Trial Date:       July 26, 2022
       17

       18         Upon consideration of Plaintiff MAGDA AGUILAR and Defendant
       19   WALMART INC.’s Joint Stipulation to Remand Matter to State Court, and good
       20   cause showing,
       21         IT IS HEREBY ORDERED THAT:
       22         1.    Effective immediately, the matter herein shall be removed to the
       23               Superior Court of State of California, County of Los Angeles.
       24

       25   Dated: June 17, 2021            ___/S/ RONALD S.W. LEW______________
                                            HONORABLE RONALD S.W. LEW
       26                                   UNITED STATES DISTRICT JUDGE
       27

       28
2354-9285
                                                  1
                                             PROPOSED ORDER RE STIPULATION TO REMAND
                                                       CASE NO. 2:20−cv−07902 RSWL (SKx)
